DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Continued Examination Under 37 CFR 1.114  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin (US 2016/0135864) in view of Stewart (US 2004/0082948) and Fuimaono (US 6,371,955).
Regarding claims 1 and 4-7, Babkin discloses a cryosurgical ablation device with an ablation shaft (figs. 10A-B) including a handle (410), a first portion (any part of the system), an ablation portion (430), a distal tip (440) and a plurality of ablation energy delivery lumens (422) and return lumens (424). The system uses near critical nitrogen (abstract, [0030]).  Babkin discloses the device can be used for creating elongated lesions in the heart (paragraph [0099]). Babkin does not disclose the use of a shape-memory stylet insertable into a stylet lumen. However, the use of shape-memory stylets for shaping ablation catheters is extremely common in the art. Stewart, for example, discloses a device for creating elongated lesions in the heart (e.g. figs. 2A-D) where the distal end of the device is poisoned by using a Nitinol stylet (406, figs. 13-15, [0144]) which is advanced through a stylet lumen (428, fig. 13B) to form the desired shape (e.g. [0136], [0149]). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Babkin with a stylet lumen and Nitinol stylet as taught by Stewart to produce the predictable result of allowing the device to be formed in a particular shape so as to be usable to produce an elongate lesion in the heart in a desired manner. Neither Babkin nor Stewart disclose the austenite finish transformation temperature. However, “austenite finish temperature” is a well understood parameter of memory metals and Applicant has not disclosed that this temperature produces an unexpected result. In fact the result of any transition temperature is known and understood according the common definition of “austenite finish temperature.” While Applicant does appear to disclose some advantage .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin, Stewart and Fuimaono, further in view of Babkin (US 2016/0220294), hereinafter Babkin2.
Regarding claims 2 and 3, neither Babkin, Stewart nor Fuimaono disclose the lumens have inner and outer tubes with a gap between them where the gap holds a thermally conductive fluid. Babkin2 discloses a cryosurgical device that has inner and .

Claims 8-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin, Stewart and Fuimaono, further in view of Bowe (US 2005/0107678).
Regarding claim 8-12, the system of Babkin-Stewart-Fuimaono has the limitations discussed above with respect to claims 1, 5 and 7. Further, regarding claim 12 the stylet has a pre-set shape (i.e. whatever shape it is put in before use, which is not random) which corresponds to a desired shape of the lesion to be formed (since the stylet is directly responsible for the shape of the lesion). However, the stylet of Babkin-Stewart does not have “mechanical alterations” resulting in a “plurality of flexibilities” along its length.  However, using stylets with variable flexibility is very common in the art. Bowe, for example, discloses a cardiac ablation device that uses an inserted, Nitinol stylet (604, [0041]) to shape a catheter (102). Bowe further teaches that a variable flexibility of the device is beneficial, where such variable flexibility can be the result of various adjustments including a variable diameter or cross-section of the stylet ([0044]). A difference in diameter or cross-section is understood to be the result of “mechanical alterations” (however, see also MPEP 2113 regarding product-by-process limitations). Therefore, at the time the application was filed, it would have been obvious to provide the device of Babkin-Stewart-Fuimaono with any commonly known stylet 
Regarding claim 13-16 and 20, the system of Babkin-Stewart-Fuimaono-Bowe has limitations discussed above with respect to claims 1, 2, 8, 9 and 12. Babkin further has some distal non-ablation portion (i.e. some portion of the distal end not cooling tissue). Babkin, not having the stylet, does not show the stylet has portion in the form of a diagnostic portion which corresponds to the distal non-ablation portion. However, use of diagnostic elements in cardiac ablation devices is ubiquitous. Stewart, for example, discloses the ablation shaft comprising a distal non-ablating portion (either or both portions including sensing electrodes 410a-b, [0133], fig. 13A). Further, Stewart shows that the stylet influences the shape of the distal non-ablation portion (compare the spiral of the stylet in fig. 15B to the spiral of the ablation shaft in fig. 16B). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Babkin-Stewart-Fuimaono-Bowe with diagnostic portions on the ablation shaft that are shaped by corresponding portions of a stylet, as taught by Stewart, to produce the predictable result of allowing an operator to determine diagnostic information relevant to the cardiac ablation procedure being performed.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin, Stewart, Fuimaono and Babkin2, further in view of Lafontaine (US 2002/0151880)
Regarding claims 17-19, the system of Babkin-Stewart-Babkin2-Fuimaono discloses the limitations discussed above with respect to claims 1, 2, 5 and 7, where the . 

Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive. The claims have been amended to describe how a stylet with an austenite finish transformation temperature less than 0° C would function during a cryosurgical procedure. Babkin is a cryosurgical system and therefore will be cooled, where a stylet having the claimed austenite finish transformation temperature will performed in the claimed manner during use. 
Applicant has also argued that Fuimaono is a heating ablation device so it would not be obvious to provide the memory metal with an austenite finish transformation temperature less than 0° C. But one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Babkin is the reference being modified and the Examiner maintains that a person of ordinary skill in the art, which is high, considering these are expensive, dangerous and difficult procedures, would recognize how a particular transition temperature in the range disclosed by Fuimaono would influence the performance of the cryosurgical device disclosed by Babkin, whether that 
Applicant also argues that the claimed austenite finish transformation temperature produces an unexpected result in the technical sense. But the portion of the MPEP quoted is a high bar, of a difference in kind rather than a difference of degree resulting from a particular ratio, and it is unclear how that applies to the present claim language. On the contrary it would seem that how much a memory metal expands at a given temperature based on its austenite finish transformation temperature is in fact a difference in degree over memory metals with other austenite finish transformation temperatures. As noted in 716.02(b) the burden is on Applicant to show evidence of unexpected results (see 716.02(a)(I)-(IV) for examples), where the mere fact that there may be some benefit to the use of the claimed material is insufficient to qualify.  
Lastly, Applicant notes that hindsight is well established to be impermissible in an obvious rejection. But it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case the Examiner maintains that even if a person of ordinary skill in the art would not have been aware of the particular benefits potentially discovered by Applicant regarding the known material, it still would have been obvious to such a person to use a commonly known material in a commonly known system based on what the prior art teaches about such systems and materials. It 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794